DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed, and claim 6 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for electronics having stacked circuit boards, does not disclose, teach or suggest, following subject matter in claims:  
an operation component configured to measure and
collect at least one operation parameter within the electronic
apparatus according to a specific operation instruction;
a data storage device coupled to the operation
component and comprising a stacked structure including:
a master circuit board comprising a
plurality of flash memories, a first transmission
interface, a first connector, and a controller
connected to the plurality of flash memories, the
first transmission interface, and the first connector;
and
a slave circuit board comprising an
operation management chip, a second transmission
interface, and a second connector, wherein the
operation management chip comprises a microprocessor
and a network communication component; the
microprocessor is connected to the network
communication component, the second transmission
interface, and the second connector; the slave circuit
board is stacked on the master circuit board, and
connected to the first connector of the master circuit
board via the second connector; and
the data storage device is connected to the
operation component via the second transmission interface of the slave circuit board and
configured to perform the following:
	transmit the specific operation
instruction from the microprocessor to the operation
component  via the second
transmission, interface when the operation
management chip receives the specific operation
instruction via the network communication component,
with the specific operation instruction being sent
from a cloud management platform; and
the operation component is configured to
perform the following:
	execute a corresponding operation according to the
specific operation instruction~
execute a measurement and collection of the
at least one operation parameter according to the
operation instruction to generate a collection message
including the at least one operation parameter;
transmit the collection message to the cloud
management platform by the operation management chip,
with the at least one operation parameter in the
collection message being analyzed by the cloud
management platform to determine whether the operation
parameter of the electronic apparatus is within a
permissible scope; and
	in response to the operation parameter
exceeding the permissible scope, receive a
notification by the cloud management platform to check
and adjust at least one workpiece of the electronic
apparatus.

Prior arts, Breakstone, Drako, Frick and SCHELLACK disclose related structural elements for electronics having stacked circuit boards, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835